(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por cuanto, los únicos errores señalados son que la Corte de Distrito de Bayamón erró:
“Primero: Al estimar y resolver que el acusado cometió el delito de acometimiento y agresión grave que se le imputó.
“Segundo: Al imponer al acusado la pona de dos meses de cárcel.; ’
Por cuanto, no encontramos error manifiesto por parte del juez de distrito en la apreciación de la prueba, no siendo aplicable a los hechos de este 'caso, en el cual las circunstancias agravantes consisten en que la agresión fué realizada en un baile donde se hallaban varias personas reunidas con fines lícitos, la única jurisprudencia citada por el apelante o sea el caso de State v. Cass, 41 Tex. Rep. 553;
Por cuanto, tampoco estimamos excesiva la pena de dos meses de cárcel impuesta por el juez sentenciador:
Por tanto, se confirma la sentencia dictada por la Corte de Dis-trito de Bayamón con fecha 20 de julio de 1931.